Citation Nr: 1627864	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disorder, due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1995 and active duty for training (ACDUTRA) from November 1995 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for GERD, claimed as a stomach disorder, due to undiagnosed illness.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record in the Veteran's Virtual VA file.  

The Board remanded the instant claim in November 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims that he has a stomach disorder that is the result of Southwest Asia service.  He stated that he had been undiagnosed for the disorder for several years, and that later he was told he had GERD.  

This claim requires further development prior to final adjudication.  

In the November 2014 Board remand, it was noted that the Veteran's Persian Gulf service had not been verified.  It was important to obtain the Veteran's personnel file in order to determine his status as a Persian Gulf Veteran.  The Veteran's personnel file was obtained, but failed to establish his status as a Persian Gulf Veteran.  This service must be verified prior to making a claim for an undiagnosed illness.  Therefore, the AOJ should attempt other means to verify this service, and if the service cannot be verified, establish a Formal Finding of Unavailability in this regard.  

Additionally, the Veteran testified during his June 2013 videoconference hearing, that he had received treatment from three private physicians for his stomach disorder.  He related that one of the physicians' name he could not recall, but that he was also treated by a Dr. V. and Dr. H. in Alabama.  Those private treatment records should be obtained and associated with the claims folder.  

Further, the Veteran maintained that he received treatment for his stomach disorder prior to 2005 at Martin Army Medical Center at Fort Benning, Georgia.  Records from Martin Army Medical Center after 2005 are associated with the claims folder.  Records prior to 2005 should also be sought from that facility.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the dates that he served in Southwest Asia.  Thereafter, contact the appropriate Federal sources to include the National Personnel Records Center, Archives, Defense Finance and Accounting Services, and any other service/agency the AOJ deems appropriate, and ask the service/agency to confirm the Veteran's dates of service in the Persian Gulf.  If the Veteran did not serve in the Southwest Asia theater, the record should so reflect in a formal finding of unavailability and be associated with the claims file.  The AOJ should notify the Veteran and (a) identify the specific records that are unattainable; (b) briefly explain the efforts to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond.  

2.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

3.  The AOJ should obtain any medical records from Martin Army Medical Center, Ft. Benning, Georgia, for the treatment of the Veteran's stomach/digestive system disorder prior to 2005 and associate those records with the VBMS file.  If no records prior to 2005 can be located, the AOJ should submit a formal finding of unavailability to the record.  The Veteran should be notified thereof and given a reasonable opportunity to respond.   

4.  After obtaining an appropriate release of information from the Veteran, the AOJ should obtain medical records from Dr. V. and Dr. H. related to treatment of the Veteran's stomach/digestive system disorder and associate those records, if any, with the VBMS file.  

5.  Following completion of the above and any other development deemed necessary, to include additional VA examination if necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided the opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

